



First Amendment
To
Mistras Group, Inc.
2016 Long-Term Incentive Plan


Background


A.Mistras Group, Inc. (the “Company”), maintains the Mistras Group, Inc. 2016
Long-Term Incentive Plan (the “Plan”).


B.The Plan was originally effective as of October 18, 2016, the date on which it
was approve by a majority of the shareholders voting at the Company’s 2016
annual shareholders meeting.


C.The Plan currently authorizes the issuance of up to 1,700,000 shares of common
stock, par value $.01 per share, of the Company (“Stock”) and the Board has
determined that it is in the best interest of the Company and its shareholders
to amend the Plan to increase the number of shares of Stock that may be issued
pursuant to the Plan by 2,000,000 shares.


D.The requisite shareholders of the Company have approved the foregoing
amendment.


Amendment


1.The first sentence of Section 4.1 of the Plan shall be deleted in its entirety
and replaced with the following:


“Shares Issuable Under the Plan. Subject to Section 4.3, up to 3,700,000 Shares
shall be available for grant and issuance pursuant to Awards made under the
Plan.”


2.Except as set forth in this amendment, the Plan shall be unaffected hereby and
shall remain in full force and effect.


The undersigned hereby certifies that the foregoing amendment to the Plan was
duly approved and adopted and has executed this amendment to the Plan as of May
19, 2020.
Mistras Group, Inc.
By:
/s/ Michael C. KeefeName: Michael C. KeefeTitle: Executive Vice President,
General Counsel and Secretary


